Title: To James Madison from Jonathan Russell, 2 July 1812
From: Russell, Jonathan
To: Madison, James


Sir
London 2nd July 1812
On accepting the trust, which you were pleased to confide in me, of the affairs of this legation, I wrote to the secretary of state that, in doing so, I expected a minister would be appointed as soon as congress convened, according to the intention which, he assured me, was entertained by you. I at the same time assigned, in general terms, the reasons of my solicitude to return to the United States. These reasons I have since repeated in a letter which I wrote to him, by Mr Purviance, on the 14h of april & in another letter of the 8h of june last.
Why, a minister was not appointed, in conformity of the engagement above mentioned, is sufficiently obvious, from the state of our relations with this country, & requires no explanation. It is not therefore to complain of being detained here so long that I address you, but to excuse myself with you, for quitting my post, even now, without your special permission.
I left my private concerns in the United States, nearly three years since, in an unsettled state, from an expectation of returning thither after an absence of a few months only. Some of these concerns were extensive & complicated and, hence, demands unreasonab⟨ly⟩ made or unreasonably resisted by those with whom I had transacted business, have embarrassed my Agents & rendered my personal attention necessary for explanation and adjustment.
But this is not all. My children, since the death of their mother, are without that parental care & kindness, which, at their age, are so necessary to their happiness. They are, while their father lives, scattered like orphans, among strangers, and often feel the want of the protector, which nature gave them. But I will not obtrude my feelings upon you. I have already said enough, perhaps, to find an advocate in your own.
Relying on the reasons, here assigned, and your indulgent consideration of them, I shall leave this country as soon as my information from the United states shall warrant an opinion that no particular circumstance will render my continuance here of more than ordinary importance. Such information I hope to receive in the course of the present month, and happy shall I be if to the proof, you gave me, of your confidence, in placing me here, I may be fortunate enough to add your approbation of the manner in which I shall have executed—and resigned—the trust reposed in me. I am Sir With the greatest respect Your faithful & obedient Servant
Jona Russell
